Guerry, J.
The defendant was charged with carrying a pistol without a license, and with carrying a concealed weapon. He was convicted of carrying a pistol without a license. The officers who made the arrest testified that they saw the defendant sitting in his ear, with a pistol in his hand. There was no showing by him that he had a license to carry the pistol, as required by law. Fanning v. State, 39 Ga. App. 531 (147 S. E. 788); Young v. State, 43 Ga. App. 398 (158 S. E. 922). The evidence was sufficient to support the verdict. The assignments of error, upon investigation, appear to be without merit.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.